FILED
                         NOT FOR PUBLICATION                   JUL 16 2010

                                                           MOLLY C. DWYER, CLERK
                 UNITED STATES COURT OF APPEALS             U .S. C O U R T OF APPE ALS




                         FOR THE NINTH CIRCUIT



GASIM ABUHAWA,                           No. 05-75276

           Petitioner,                   Agency No. A075-727-333

 v.
                                         ORDER
ERIC H. HOLDER, Jr., Attorney General,

           Respondent.



GASIM ABUHAWA,                           No. 05-77269

           Petitioner,                   Agency No. A075-727-333

 v.

ERIC H. HOLDER, Jr., Attorney General,

           Respondent.



GASIM ABUHAWA,                           No. 06-73290

           Petitioner,                   Agency No. A075-727-333

 v.
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.




Before: FRIEDMAN,* D.W. NELSON, and REINHARDT, Circuit Judges.

      The memorandum disposition filed May 12, 2010, is hereby amended as

follows:

      1. At page 6, paragraph 2, line 3 - page 7, paragraph 1, line 6: Delete the
      text beginning  and ending  and replace
      it with the following sentence: 555 F.3d 1089, 1093-96 (9th Cir. 2009).>

      With this amendment, the petition for rehearing is DENIED.




       *
             The Honorable Daniel M. Friedman, United States Circuit Judge for
the Federal Circuit, sitting by designation.